DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-10 of U.S. Application No. 16/781584filed on 02/04/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed05/02/2022. Claims 1, 4, 8 and 10 have been amended. Claims 6-7 have been canceled. Claims 1-5 and 8-10 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-10 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-10 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1, 5, 6 and 8 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 1, 5, 6 and 8 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 2, 7, 9 and 10 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 2 and 9 have been withdrawn.


Allowable Subject Matter
Claims 1-5 and 8-10 are allowed over the prior art of record.
As per claim 1-5 and 8-10 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a system for navigating a vehicle based on a risk of an accident on a plurality of potential driving routes, the system comprising: a memory storing route risk parameters of each of the plurality of driving route, wherein at least one of the route risk parameters is assigned to route sections of each driving route, wherein each of the route risk parameters contains information relevant for road safety on the respective route section; a processor in communication with the memory, programmed to determine a respective risk factor for each of the route risk parameters, wherein the respective risk factor indicates a measure of a risk of an accident on the respective assigned route section, wherein the respective risk factor depends at least in part on a personal driving characteristic of a driver; wherein the processor determines a total risk index of each driving route based on the respective risk factor of the respective at least one route risk parameter assigned to the respective route section, wherein the total risk index indicates a measure of a risk of an accident on the respective driving route wherein the processor selects a driving route with a lowest risk index from among the plurality of driving routes, displays the selected driving route, and navigates a vehicle along the selected driving route.
Claims 2-5 depend from claim 1 and claims 9-10 depends from claim 8, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668